Citation Nr: 0305248	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than October 7, 1998 
for the award of a 20 percent disability evaluation for 
thoracolumbar kyphoscoliosis with low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to April 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veteran Affairs (VA), which granted a 20 percent evaluation 
for thoracolumbar kyphoscoliosis with low back pain effective 
from October 7, 1998.

The Board issued a January 2001 decision that, among other 
issues, denied an effective date earlier than October 7, 1998 
for the 20 percent evaluation for thoracolumbar 
kyphoscoliosis with low back pain.  The veteran appealed the 
case to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2002 Memorandum decision, the 
Court vacated and remanded only that part of the Board's 
decision that denied an earlier effective date for the 20 
percent evaluation for thoracolumbar kyphoscoliosis with low 
back pain.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to an increased 
evaluation for thoracolumbar kyphoscoliosis with low back 
pain was received on March 31, 1997.

2.  Objective medical evidence prior to October 7, 1998 does 
not show an increase in the veteran's service-connected back 
disorder.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
October 7, 1998 for the award of a 20 percent evaluation for 
the thoracolumbar kyphoscoliosis with low back pain 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400, 4.71a, Diagnostic Codes 5292 and 5295 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of increased compensation will be the 
earliest date on which it is factually ascertainable that an 
increase in disability had occurred, provided a claim for 
increase is received within 1 year from such date; otherwise, 
the effective date will be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

The Court held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); 
(2) if an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
(3) if an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

See Harper, 10 Vet App at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

The RO granted service connection for this condition in a 
July 1991 rating decision and assigned a 10 percent 
evaluation under Diagnostic Code 5295.  The veteran was 
informed of that rating decision in the same month, but she 
did not appeal this decision.  Therefore, the initial rating 
decision is final. 

The veteran's claim for increased evaluation for her back 
disorder was received on March 31, 1997.  VA treatment 
records, dated from January to May 1997, disclose that the 
veteran sought treatment for low back pain in late January 
and early February 1997.  On physical examination on February 
6, 1997, the veteran was noted to be tender on the lower left 
back.  The clinical assessment was chronic back pain.  
Subsequent February 1997 VA outpatient treatment records 
indicate that the veteran again complained of low back pain, 
and that she reported that the pain medications helped.  On 
physical examination, tender right paralumbar muscles were 
observed.  A left positive straight raise was demonstrated at 
45 degrees.  The assessment was sciatica. 

Thus, based on this evidence of VA treatment, the Board finds 
that there was an informal claim for increase in January 1997 
for the back disorder, as the veteran's formal claim was 
received in March 1997, within a year of the VA treatment.  
See 38 C.F.R. § 3.157.  Nonetheless, the effect date of 
increase is not necessarily the date of the claim.  As 
discussed in Harper, the effective date of increase also 
depends upon when the increase in disability occurred.  If 
the increase in disability occurred after the date of claim, 
the effective date of the increased award cannot be earlier 
than the date of the increase in disability, i.e., 
entitlement arose.   Under the regulations cited above, the 
effective date can be no earlier than one year before the 
date of claim, i.e.. January 1996, but then only if factually 
ascertainable that the increase occurred.  

The RO did not receive any private medical records before the 
veteran submitted her claim in March 1997.  Thus, the private 
medical records that the RO obtained while developing the 
claim cannot establish an earlier date of claim.  However, 
these records may show when an increase in disability 
occurred.  

Private and VA medical records reflect that the veteran was 
seen complaining of mouth pain and low back pain following an 
April 18, 1997 motor vehicle accident (MVA).  The April 1997 
X-ray report revealed thoracic scoliosis and mild levo-
scoliotic curvature in the lumbar spine.  An April 1997 
electrode EMG study of the paraspinal surface to determine 
abnormal paraspinal muscle function disclosed elevations 2 to 
3 standard deviations above the mean at T2, T6, T8, T10, T12, 
and L1 which indicated moderate elevation; and elevations 
exceeding 4 standard deviations above the mean at T2, T4, T6, 
T12, L1, L3, L5, and S1, which indicated very severe 
elevation.  Physical therapy notations dated in April and May 
1997 noted continued complaints of back pain.

At a May 1997 VA spine examination, the veteran complained of 
increasing and radiating pain.  She reported that she could 
go up and down stairs and walk without difficulty, but that 
sitting or standing for prolonged periods hurt.  She reported 
some pain in her back and a fractured rib as a result of the 
MVA.  The examiner noted that the examination was going to be 
difficult because of the veteran's MVA accident the previous 
month.  On physical examination, tenderness was noted along 
the mid-lumbar spine; there was no tenderness along the 
thoracic spine.  The veteran was able to stand on her heels 
and her toes without difficulty.  Her gait was normal and 
there were no postural abnormalities or fixed defects.  The 
musculature of the back was normal.  Range of motion testing 
revealed limitation of forward flexion to 40 degrees, 
backward extension limited to 25 degrees, bilateral flexion 
limited to 20 degrees, and bilateral rotation limited to 20 
degrees.  The examiner noted that there was objective 
evidence of pain on all ranges of motion.  Motor, sensory and 
deep tendon reflexes were normal.  X-rays revealed moderate 
scoliosis convexed to the left in the lumbar spine and marked 
dorsokyphoscoliosis associated with segmental hemivertebra 
and vertebral fusion between C5 and C10.  The diagnoses 
included kyphoscoliosis thoracic spine and lumbosacral 
strain.  

Private medical records disclose that the veteran continued 
in physical therapy to July 1997 for her back, shoulder, and 
leg pain.  Private medical records from July 1997 to May 1998 
show that the veteran reported back pain pre-MVA which was 
related to her active military service, but radiation of pain 
into her left hip and leg began after the MVA.  At an August 
1997 examination, she denied any numbness or tingling in the 
right lower extremity.  On evaluation, she was able to go 
from a sitting to a standing position without difficulty.  
She toe-and-heel-walked with ease.  Range of motion of the 
lumbar spine was limited to about 50 percent of normal 
forward flexion, but her lateral extension and bending were 
normal.  EMG studies revealed no radiculopathy.  A MRI of the 
lumbar spine revealed scoliosis and mild disc bulging at L4-
5.  Private medical notes from January 1998 to May 1998 
indicate that the veteran continued to complain of pain in 
her mid-thoracic lower lumbar area with radiation into the 
left hip and leg.  The impression included lumbar 
radiculopathy.  The private physician stated that veteran's 
leg pain was the result of the MVA.

At an October 7, 1998 VA spine examination, the veteran 
complained of pain in the mid-back and the lower back that 
had been increasing during the prior three years.  She 
reported constant stiffness in the back, pain on use and 
radiating pain.  On evaluation, tenderness was observed over 
the mid-dorsal spine and the lumbosacral spine.  Range of 
motion of the thoracolumbar spine revealed forward flexion to 
70 degrees, backward extension to 25 degrees, right and left 
lateral flexion to 25 degrees; and bilateral rotation to 20 
degrees with moderate pain.  Straight leg raises were 
positive and caused exaggerated back pain.  The veteran's 
gait was unremarkable, but she reported pain with heel and 
toe walking.  X-rays of the thoracic spine revealed 
kyphoscoliosis with convexity to the right and the lower 
thoracic spine, fusion and non-segmentation and partial 
segmentation of T3-8, and mild osteoporosis of the thoracic 
spine.  X-rays of the lumbar spine demonstrated scoliosis 
with convexity to the left with mild spondylosis at L3-4.  
The diagnoses included chronic back pain with kyphosis of the 
thoracolumbar spine, mild osteoporosis of the thoracic spine, 
and mild spondylosis of the lumbar spine at  
L3-4.  The examiner stated that the functional loss due to 
back pain was moderate to severe.

The RO determined that the increase in disability of the 
veteran's back disorder was effective October 7, 1998, the 
date of the VA examination.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The Court held that the 
RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The RO evaluated the veteran's back disability under 
Diagnostic Code 5295, lumbar strain, and assigned a 10 
percent evaluation until October 7, 1998, when the rating was 
increased to 20 percent.  Under Diagnostic Code 5295, a 10 
percent evaluation is provided where there is characteristic 
pain on motion.  A 20 percent evaluation requires muscle 
spasms on extreme forward bending, with loss of lateral 
motion unilaterally in a standing position.  A 40 percent 
evaluation requires severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Code 5295 (2002).

The veteran's low back disability could also be evaluated 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5292, a 10 percent 
evaluation is warranted by slight limitation of motion.  A 
moderate limitation of motion warrants a 20 percent rating.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Upon review, the Board concludes that the increase in the 
veteran's service-connected back disability was first 
demonstrated at the October 7, 1998 VA examination.  However, 
as discussed below, the Board finds the veteran's back 
disability more approximates the criteria set forth under 
Diagnostic Code 5292.

The preponderance of the evidence, however, does not show 
objective medical evidence that the increase in the veteran's 
service-connected back disability preceded the April 1997 
auto accident.  The claims file does not contain medical 
evidence of complaints or treatment of the veteran's back 
disability from the date of the July 1991 VA rating decision 
until January 1997.  While VA medical records dated in 
January and February 1997 show complaints of back pain with 
objective evidence of tenderness over the paraspinal muscles 
and the low back and pain, these findings do not warrant an 
evaluation in excess of 10 percent.  There is no objective 
medical evidence of either moderate limitation of motion 
(5292) or muscle spasms on extreme forward bending, with loss 
of lateral motion unilaterally in a standing position (5295).  
The Board finds that it is not factually ascertainable that 
the veteran's back disability increased within one year prior 
to the date on which the veteran filed her claim in March 
1997 or that the veteran's back disability increased more 
than one year prior to the date of her informal claim.

Moreover, the evidence of record shows that the veteran was 
involved in a MVA on April 18, 1997 and private and VA 
medical records, dated in April 1997, disclose complaints of 
increased back pain with abnormal paraspinal muscle functions 
noted on EMG study of the paraspinal muscles of the back.  
However, the provisions of 38 C.F.R. § 4.14 provide that the 
manifestations resulting from nonservice-connected disease or 
injury cannot be used in establishing the evaluation for the 
service-connected evaluation.  Thus, the manifestations from 
the veteran's April 1997 nonservice-connected MVA cannot be 
used as a basis to increase in her evaluation for her back 
disability.  

Specifically, at the May 1997 VA examination, the VA examiner 
remarked that the examination would be difficult as a result 
of the veteran's recent MVA.  Thus, while there was 
limitation of range of motion of the back with evidence of 
pain, it was not clear whether this was due to the recent MVA 
accident of the veteran's pre-MVA back disability.  Private 
medical records dated in August 1997 showed normal range of 
motion of the back except for forward flexion and that only 
tenderness to palpation was demonstrated on examination.  
While private medical notes dated from January to May 1998 
indicate that the veteran continued to complain of pain in 
her mid-thoracic and low lumbar area, the private physician 
attributed the lumbar radiculopathy to the April 1997 MVA.  
Thus, from May 1997 to May 1998, the preponderance of the 
evidence did not support an increase in the evaluation of the 
veteran's service-connected back disability.  It was not 
until the October 7, 1998 VA examination that an increase in 
limitation of motion of the thoracolumbar spine with pain on 
use due to the veteran's service-connected back disability 
was objectively demonstrated.  Additionally, the examiner 
opined that the veteran had moderate to severe functional 
loss due to back pain.  As a whole, these findings support an 
evaluation of 20 percent under Diagnostic Code 5292.  

The Board finds that the evidence does not show an increase 
in the veteran's service-connected back disability prior to 
October 7, 1998.  Applying the appropriate legal principles, 
i.e., if the increase occurred after the date of claim, the 
effective date shall be the date of entitlement arose, the 
Board concludes that the effective date is October 7, 1998.  
Thus, the Board concludes that the evidence of record does 
not provide a basis for assignment of an effective date prior 
to October 7, 1998 for the 20 percent disability evaluation 
for the veteran's back disability.   

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  While the 
veteran was not specifically advised of the VCAA in this 
case, the Board finds that the notices and information 
provided by VA in this particular case met the requirements 
of VCAA.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an appropriate 
application form, or completeness of the application.  In the 
circumstances of this case, the veteran was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate her claim by the January 1998 and March 1999 
statements of the case and multiple supplemental statements 
of the case.  Additionally, a September 1999 letter advised 
the veteran that VA would assist the veteran in development 
of the claim to include requesting and obtaining information 
and evidence identified the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's VA medical records and 
examinations, and private medical records that she identified 
in support of her claim.  Thus, the VA fulfilled its duty to 
assist.


In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to this 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

The assignment of an effective date earlier than October 7, 
1998 for the grant of a 20 percent evaluation for the 
veteran's back disability under Diagnostic Code 5292 is not 
warranted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

